Title: From Thomas Jefferson to Jones & Howell, 22 November 1803
From: Jefferson, Thomas
To: Howell, Jones &


               
                  Gentlemen
                  Washington Nov. 22. 03.
               
               William Stewart, a smith who has lived with me at Monticello some years, is now in Philadelphia, and wishes to have some files and bars of iron and some steel of his own choice, sent on for me to Richmond. I will therefore pray you to ship for that place such as he may chuse, consigning them to Gibson & Jefferson. I must also trespass on your benevolence with respect to this man. he is one of the first workmen in America, but within these 6. months has taken to drink, which seems to have deranged his mind at times. in one of those alienations of mind he abandoned his family, consisting of a very excellent wife & several children, with a declared purpose of never returning to them, & they are consequently in the most distressed situation, taken care of at present indeed on charitable motives, but with a dreary prospect before them. he writes me word he will return, & desires me to send him 20. D. to bear his expences back. were I to put them into his own hands, they would only enable him to continue his dissipations. I therefore take the liberty of inclosing that sum to you, & on the ground of charity for his family of asking the favor of you to encourage him to return to them, to pay his passage to this place in the stage, & give him in money his reasonable expences on the road, which for three days would not be more than 2. or 3. dollars a day. if he has more it will only enable him to drink & stop by the way. when he arrives here I shall take other measures to forward him. he is become so unfit for any purposes of mine, that my only anxiety now is on account of his family, and it is for them I wish to interest your humanity so far as to take the trouble I have proposed to you. Accept my salutations and good wishes.
               
                  Th: Jefferson
               
            